Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

The Employment Agreement between Northwest Natural Gas Company, an Oregon
corporation (“NNG”), and Mark S. Dodson (“Dodson”) dated December 20, 2002 (the
“Agreement”) is hereby amended as follows:

 

1. Section 4 of the Agreement is amended to read in its entirety as follows:

“4. ESRIP Benefits for Retirement, Termination, Disability or Death

“4.1 In General. Executive supplemental retirement income benefits under the
ESRIP normally are available upon vesting that begins after 5 years of service,
and the amount of benefits then increases with additional years of service. This
Agreement provides for payment of ESRIP benefits even though Dodson is not
otherwise vested in such benefits and provides for benefits at higher levels
than Dodson would otherwise be entitled based on his years of service. For
determination of any ESRIP payment starting before Dodson’s age 65 normal
retirement date, Dodson shall be treated as though he qualifies for and will
receive an “early annual retirement allowance” under NNG’s Retirement Plan, and
Dodson’s ESRIP benefits shall not be subject to reduction under Section 2.02-3
of the ESRIP based on age at retirement. If entitled to receive ESRIP benefits
under this Agreement, Dodson may select any of the benefit payment options under
Section 3.01 of the ESRIP for which he is eligible.

“4.2 Full ESRIP. NNG shall be liable under the ESRIP to pay Dodson the full
ESRIP benefit using the 65 percent normal retirement income target provided
under Section 2.01-2 of the ESRIP once any of the following conditions has been
satisfied:

“(a) Dodson’s employment is terminated for any reason after he completes the
Second Term;

“(b) Dodson becomes totally and permanently disabled at any time during
employment by NNG; or

“(c) NNG terminates Dodson without cause, where “cause” has the meaning set
forth in paragraph 4(ii) of Dodson’s separate amended and restated change in
control severance agreement dated December 14, 2006, as such agreement may be
amended from time to time (the “Change in Control Severance Agreement”);
provided, however, that this subsection (c) shall not apply if as a result of
such termination Dodson becomes entitled to receive severance benefits under the
Change in Control Severance Agreement.

“4.3 One-half ESRIP. If, after December 31, 2002 but prior to the end of the
Second Term, Dodson terminates employment with NNG under circumstances where he
is not entitled to full ESRIP benefits under Section 4.2 above, NNG shall be
liable under the ESRIP to pay Dodson the greater of (a) the benefit he would
otherwise be entitled to under the ESRIP, or (b) a one-half ESRIP benefit using
a 32.5 percent normal retirement income target under ESRIP Section 2.01-2 in
place of the 65 percent target.



--------------------------------------------------------------------------------

“4.4 Death During Employment. If Dodson should die in service, NNG shall pay his
surviving spouse 100 percent of the 100 percent joint and survivor annuity
amount under ESRIP Section 2.04-1(a) using the full ESRIP benefit under 4.2
above.

“4.5 No ESRIP Change in Control Benefits. Dodson shall not be entitled to any of
the benefit enhancements otherwise provided under the terms of the ESRIP to
participants who become entitled to Change in Control Severance Benefits (as
defined therein).

 

2. Except as otherwise provided herein, all other provisions of the Agreement
shall remain in full force and effect.

 

IT IS SO AGREED:    

NORTHWEST NATURAL

GAS COMPANY

    MARK S. DODSON By:   /s/ Richard G. Reiten     Name:   Richard G. Reiten    
Dated:   December 14, 2006 Title:   Chairman of the Board       Dated:  
December 14, 2006      

 

2